Citation Nr: 0736792	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO. 04-41 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.

2. Entitlement to service connection for a sinus condition.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.W.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for hypertension, a sinus condition, and PTSD, and continued 
the 30 percent rating for migraine headaches.

In September 2007, the veteran and witness testified during a 
hearing at the RO before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record. 

The Board's decision on the claim for an increased rating for 
migraine headaches is set forth below. The claims for service 
connection for hypertension, a sinus condition, and PTSD are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

With resolution of the benefit of the doubt in the veteran's 
favor, migraine headaches are very frequent, completely 
prostrating, and productive of severe economic 
inadaptabililty. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine 
headaches have been approximated. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in March 2004. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim for an increased 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. A March 2006 RO 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file. Additionally, the veteran and his 
fiancé presented testimony at a Board hearing in support of 
his claim and the hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's migraine headaches are currently rated as 30 
percent disabling under 38 C.F.R. § 4.124, Diagnostic Code 
8100 (2007).

Under Diagnostic Code 8100, a 30 percent rating is assigned 
for characteristic prostrating attacks occurring on an 
average once a month over the last several months. The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124, Diagnostic Code 8100 (2007).

On July 2004 VA examination, the veteran reported that during 
the previous six months, he had missed about one day of work 
each month due to his headaches. The examiner noted that the 
veteran was a reliable employee who said that when he had 
headaches, he would nonetheless go to work. The examiner 
observed that it was possible that the veteran was more of a 
stoic than most people who had headache problems, and that 
conditions that would cause others to be prostrate, the 
veteran was able to overcome and continue working. 

After physical examination, the diagnosis was migraine 
headaches, which were increasing in severity and frequency. 
The examiner also noted that the veteran probably had some 
prostration over the weekends, but for personal reasons 
worked through that type of problem during work hours and 
continued to work most days.

On May 2006 VA examination, the veteran reported that he had 
migraines about three to four times a week, which lasted from 
hours to sometimes three to four days. He reported that it 
hurt all over his head and light, noise, and movement 
exacerbated the pain. He also complained of problems with 
vision, fatigue, weakness, nausea and vomiting when he had 
headaches and he was not able to do his normal activities. He 
would "curl up" and hold his head in his knees if the 
headache was bad. At times he would also try to walk around 
to see if that would improve the headache.

During the September 2007 Board hearing, the veteran 
testified that he would have severe migraine headaches. He 
stated that in an average month, he would miss about six days 
from work due to his headaches. To treat his headaches, he 
would put his head down on his knees. He also took medication 
for his headaches.

The appellate courts have observed that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 
3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has 
the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."). Here, the 
veteran's testimony at the September 2007 testimony, as well 
as his subjective report of the severity of his symptoms, is 
found to be credible in light of all other evidence of 
record. 

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

A strict interpretation of the record evidence would not 
avail the veteran of a 50 percent rating - the highest 
available under the VA's Schedule for Rating Disabilities. 
The veteran has reported that he misses approximately six 
days of work per month due to his headaches - indicative of 
some interference with his ability to work; with economic 
inadaptability. 

As was noted by at least one VA examiner, the veteran appears 
to be tolerant of the severity of the headache disorder, as 
he is still able to work the majority of the month, even 
while a headache is occurring. Reiterating, strictly 
construed, the evidence does not show that the veteran has 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability. 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007). 

However, the law does not require a strict interpretation of 
the evidence. It requires instead that VA apply the rating 
provisions, but with resolution of the benefit of the doubt 
in the claimant's favor. Alemany, supra.; and Massey v. 
Brown, 7 Vet. App. 204 (1994). Here, such an application 
would not mandate that a claimant work through such severe 
pain; with associated problems with vision, fatigue, 
weakness, nausea and vomiting; of an occurrence of three to 
four times a week - when plainly others with similar symptoms 
and of lesser stoicism would be prostrate. Such an 
interpretation by the Board finds support in other 
regulations pertaining to the rating of disabilities. See, 
e.g., 38 C.F.R. § 4.15 (Providing that a total disability 
rating is based primarily on the average impairment of 
earning capacity, that is, upon the economic or industrial 
handicap which must be overcome and not from individual 
success in overcoming it.). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, and as noted above, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The appeal will be granted under the benefit-of-the-doubt 
doctrine, and a 50 percent rating will be assigned under 
38 C.F.R. § 4.124a, Diagnostic Code 8100. 


ORDER

A rating of 50 percent for migraine headaches is granted. 


REMAND

Regarding the veteran's claim of service connection for PTSD, 
in a March 2006 statement, the veteran asserted that the 
first month that he was in Vietnam, which the service 
personnel records indicate was in November 1969, his unit 
received incoming enemy fire. The veteran reports his unit as 
being the Headquarters and Headquarters Company, 227th 
Aviation Battalion, 1st Cavalry Division. As the veteran has 
given a specific month for a claimed attack from the enemy, 
and has noted his specific unit, the RO/AMC should attempt to 
verify the veteran's claimed stressor through unit logs or 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC).

In addition, the veteran submitted a copy of a "Vietnam 
Combat Certificate", which was an acknowledgement of the 
work of the 1st Cavalry Division (Airmobile) in the Republic 
of Vietnam. The combat certificate is not noted in the 
veteran's service personnel records. Therefore, the RO should 
attempt to verify through other sources whether the veteran's 
unit did indeed receive a combat certificate as 
acknowledgment of the unit's efforts in combat. 

Regarding the claims for service connection for a sinus 
condition and hypertension, the veteran claims that within a 
year after his discharge from service, he received treatment 
for a sinus condition and for hypertension from the VA 
medical center. The specific VA medical center was not 
mentioned; however, the closest VA medical center to the 
veteran's current address is the VA medical center in Dallas, 
Texas. Further, in September 2007, the veteran submitted a 
statement from his friend, J.D., which states that he took 
the veteran to the VA medical center in 1971 and the veteran 
was treated at that time for his hypertension. In September 
2007, the RO received notification from the Dallas VA medical 
center that an extensive search for records was conducted, 
but no records were found. However, the dates for the records 
searched were not noted. Therefore, it is not clear from the 
record whether the RO has conducted a search for the 
veteran's records that are dated in 1971 from the Dallas VA 
medical center.

In addition, the RO should obtain and associate with the 
claims file all additional outstanding VA medical records. 
The claims file currently includes outpatient treatment 
records from the VA Medical Center (VAMC) in Dallas, Texas, 
dated up to May 2005 and the veteran submitted a VA treatment 
record dated in August 2007. The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
must obtain all outstanding pertinent medical records since 
May 2005, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

Accordingly, the issues remaining on appeal are REMANDED for 
the following actions:

1. The RO/AMC should obtain from the 
Dallas VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's hypertension, sinus 
condition, and PTSD, from May 2005 to the 
present. The RO should also specifically 
request and attempt to obtain from the 
Dallas VAMC any VA treatment records that 
are dated in 1971. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

2. The RO/AMC should undertake necessary 
action to attempt to verify the occurrence 
of the veteran's alleged in-service 
stressful experience(s) - to include the 
veteran's report that his unit was involved 
in attacks from the enemy, which occurred in 
approximately November or December of 1969 
while he was in Vietnam. The veteran's unit, 
Headquarters and Headquarters Company, 227th 
Aviation Battalion, 1st Cavalry Division,  
should be noted in the request for 
verification. The RO should forward to the 
JSRRC entity all supporting evidence (to 
include any probative evidence submitted by 
the veteran). If JSRRC's research of 
available records for corroborating evidence 
leads to negative results, the RO should 
notify the veteran and his representative, 
and afford them the opportunity to respond. 
The RO should also follow up on any 
additional action suggested by JSRRC.

3. The RO/AMC should verify through any 
available source whether the veteran's unit 
was officially in receipt of a "Vietnam 
Combat Certificate" and whether this 
certificate signifies that the veteran's 
unit participated in combat.

4. If, and only if, an alleged stressful 
event is verified, the veteran should then 
be scheduled for a VA psychiatric 
examination. Any stressors that have been 
verified should be made known to the 
examiner. The psychiatrist should then 
render an opinion as to whether the 
veteran currently has PTSD, resulting from 
a verified experience occurring during 
service. It should be stated whether that 
current diagnosis of PTSD is linked to a 
specific corroborated stressor event or 
events experienced during service pursuant 
to the diagnostic criteria set forth in 
the DSM-IV. If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based. The claims file should be made 
available to the examiner.

5. Upon completion of the requested 
development above, the RO should 
readjudicate the claims of service 
connection for hypertension, a sinus 
condition, and PTSD. If any of the 
decisions are adverse to the veteran, he 
and his representative should be provided 
with an appropriate Supplemental Statement 
of the Case, which sets forth the 
applicable legal criteria pertinent to 
this appeal, and he should be given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


